MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 107 
Docket:	      Cum-16-477	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     June	1,	2017	
                                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   MIKA	H.	LENTZ	
                                          	
                                         v.	
                                          	
                                 NATHANIEL	A.	LENTZ	
	
	
ALEXANDER,	J.	

          [¶1]		Nathaniel	A.	Lentz	appeals	from	the	entry	of	a	divorce	judgment	in	

the	District	Court	(Portland,	Darvin,	J.)	on	a	complaint	filed	by	Mika	H.	Lentz	

and	from	a	sanctions	order	(Eggert,	J.).		Nathaniel	argues	that	the	motion	court	

abused	 its	 discretion	 when	 it	 sanctioned	 him	 for	 disregarding	 his	 discovery	

obligations,	which,	he	alleges,	resulted	in	an	unjust	division	of	property	after	

the	divorce	hearing.		Mika	filed	a	motion	for	sanctions	with	us	contending	that	

Nathaniel’s	 filings	 on	 appeal	 violate	 the	 Maine	 Rules	 of	 Appellate	 Procedure.		

We	affirm	the	judgment	and	decline	to	issue	sanctions.	
2	

                                  I.		CASE	HISTORY	

      [¶2]		Nathaniel	and	Mika	were	married	in	August	2002.		Shortly	before	

the	 marriage,	 Nathaniel	 partnered	 with	 his	 mother	 to	 form	 Timshel,	LLC,	

which	owns	rental	property	located	on	Vesper	Street	in	Portland.	

      [¶3]		On	May	26,	2015,	Mika	filed	a	complaint	for	divorce	in	the	District	

Court.	 	 After	 several	 pretrial	 motions,	 hearings,	 and	 a	 mediation	 session,	 a	

family	 law	 magistrate	 (Cadwallader,	 M.)	 held	 a	 status	 conference	 on	

September	15,	2015,	and	noted	in	an	order	that	the	parties	planned	to	engage	

in	discovery	regarding	the	business	entity	and	that	“[Nathaniel]	believes	that	

there	 is	 a	 marital	 aspect	 in	 [its]	 increased	 value.”	 	 Two	 weeks	 later,	 Mika	

served	Nathaniel	with	interrogatories	and	a	request	to	produce	documents.	

      [¶4]		On	October	14,	2015,	Nathaniel	provided	Mika	with	an	accounting	

of	mortgage	payments	made	by	Timshel,	LLC,	from	August	2002	to	May	2004	

on	 the	 Vesper	 Street	 property.	 	 The	 next	 day,	 the	 magistrate	 held	 another	

status	 conference	 and	 noted	 that	 discovery	 was	 “ongoing”	 and	 “shall	 be	

completed”	 by	 November	 15,	 2015.	 	 The	 case	 was	 referred	 to	 the	 trailing	

docket.	

      [¶5]	 	 In	 December	 2015,	 Mika	 filed	 a	 letter	 with	 the	 clerk	 of	 the	 court	

requesting	 a	 telephonic	 discovery	 conference	 pursuant	 to	 M.R.	 Civ.	 P.	 26(g).		
                                                                                                            3	

The	 letter	 documented	 Mika’s	 attempts	 to	 engage	 in	 discovery,	 including	 a	

deadline	extension	to	November	20,	a	status	update	letter	on	December	3,	and	

a	 telephonic	 conference	 between	 the	 parties	 on	 December	 14.	 	 She	 reported	

that	she	had	not	received	any	responses	or	objections	to	her	requests	and	that	

the	parties’	discovery	dispute	was	unresolved.	

        [¶6]	 	 On	 January	 20,	 2016,	 while	 Mika’s	 request	 for	 the	 Rule	 26(g)	

conference	 was	 pending,	 Nathaniel	 filed	 his	 financial	 statement	 pursuant	 to	

M.R.	Civ.	P.	108(c).1		He	also	served	Mika	with	responses	to	her	interrogatories	

and	 document	 requests.	 	 Nathaniel’s	 responses	 to	 inquiries	 about	

Timshel,	LLC,	referred	to	his	financial	statement	and	to	attached	deeds	and	to	

documents	 that	 had	 been	 “filed	 with	 the	 State	 of	 Maine	 for	 which	 the	

Defendant	is	listed	as	a	member	of	the	LLC.”		Nathaniel	objected	to	most	of	the	

requests	 regarding	 Timshel,	 LLC’s,	 finances	 as	 “overbroad	 and	 unduly	

burdensome”	 and/or	 “irrelevant	 and	 not	 likely	 to	 produce	 admissible	

evidence.”	




   1		 The	 rule	 required	 Nathaniel	 to	 have	 filed	 this	 “within	 21	 days	 of	 the	 Family	 Division	
Scheduling	 Order	 or	 before	 mediation,	 whichever	 is	 earlier.”	 	 M.R.	 Civ.	 P.	 108(c)	 (Tower	 2015).		
Therefore,	 his	 financial	 statement	 should	 have	 been	 filed	 no	 later	 than	 September	 25,	 2015,	 the	
date	of	the	first	mediation.		Rule	108(c)	has	since	been	amended,	effective	July	29,	2016.	
4	

          [¶7]	 	 A	 magistrate	 (Najarian,	 M.)	 held	 the	 Rule	 26(g)	 conference	 on	

February	24,	2016.2		On	March	3,	2016,	the	magistrate	issued	a	detailed	order	

directing	 Nathaniel	 to	 answer	 the	 interrogatories	 and	 respond	 to	 the	

document	 requests.	 	 The	 magistrate	 also	 ordered	 Nathaniel	 to	 pay	 Mika’s	

attorney	 fees	 “to	 deter	 any	 future	 discovery	 disputes”	 and	 warned	 that	 a	

“[f]ailure	to	respond	timely	may	lead	to	further	sanctions.”	

	         [¶8]	 	 On	 April	 11,	 2016,	 Mika	 filed	 a	 motion	 for	 sanctions	 based	 on	

Nathaniel’s	 continued	 noncompliance	 with	 discovery	 requests	 and	 orders.		

The	court	(Eggert,	J.)	held	a	hearing	on	the	motion	on	May	18,	2016.		Nathaniel	

argued	 that	 he	 had	 produced	 “sufficient	 information”	 and	 that	 the	 court’s	

March	 3	 order	 did	 not	 contain	 a	 deadline	 by	 which	 he	 had	 to	 comply.	 	 He	

requested	 additional	 time	 to	 respond.	 	 Mika	 argued	 that	 Nathaniel	 had	 had	

eight	months	to	produce	the	discovery	and	that	

          [t]he	only	thing	that	has	been	received	today,	Your	Honor,	is	the	
          2013	and	2014	Timshel[]	tax	returns	[and]	one	warranty	deed	.	.	.	
          Not	 one	 of	 the	 interrogatories	 that	 I've	 requested	 has	 been	
          answered.	 	 There	 has	 been	 no	 other	 financial	 documentation	 to	
          deal	 with	 Timshel[]	 to	 which	 he	 is	 a	 named	 owner.	 	 There	 has	
          been	no	documentation	provided	as	to	the	property	at	96	Vesper	
          which	 has	 gone	 in	 and	 out	 of	 Timshel[]	 during	 the	 marriage.	 	 At	

     2	
      	 The	 M.R.	 Civ.	 P.	 26(g)	 conference	 was	 originally	 scheduled	 for	 consideration	 during	 a	
January	25,	2016,	settlement	conference,	but	had	to	be	continued	due	to	a	lack	of	time.		During	the	
settlement	conference,	however,	the	family	law	magistrate	(Najarian,	M.)	determined	that,	based	on	
the	 parties’	 arguments,	 documents	 related	 to	 Timshel,	 LLC,	 going	 forward	 from	 2014	 were	
discoverable.	
                                                                                                          5	

       one	point	it	was	in	Mr.	Lentz's	name	personally.		No	information	
       on	that	whatsoever,	Your	Honor.	
       	
       [¶9]		The	court	found	that	Nathaniel	had	“largely	not	complied	with	the	

[discovery]	order,”	the	matter	had	already	been	delayed	for	failure	to	comply	

with	the	magistrate’s	order,3	and	Mika	was	unable	to	determine	the	status	and	

value	 of	 certain	 assets	 without	 the	 discovery.	 	 The	 court	 granted	 Mika’s	

motion	and	ordered	that	the	following	facts	were	established:	

      1.		The	property	located	at	96	Vesper	Street	in	Portland,	Maine,	is	
      entirely	 marital.	 	 The	 Defendant	 is	 precluded	 from	 offering	 any	
      evidence	to	rebut	this	finding.	
      	
      2.		Any	property	held	by	any	LLC,	including	Timshel,	LLC,	in	which	
      the	 Defendant	 is	 or	 was	 a	 member	 during	 the	 marriage	 has	 a	
      marital	 component	 consisting	 of	 the	 increase	 in	 value	 of	 said	
      property	 which	 occurred	 during	 the	 marriage.	 	 The	 Defendant	 is	
      precluded	from	introducing	any	evidence	to	rebut	this	finding.	
      	
      3.	 	 All	 the	 rental	 properties	 held	 by	 any	 LLC	 in	 which	 the	
      Defendant	is	or	was	a	member	during	the	marriage	were	filled	to	
      capacity	and	the	rental	amount	for	each	unit	shall	be	determined	
      to	be	the	city	average	with	respect	to	the	size	and	location	of	the	
      property.	 	 The	 Defendant	 is	 precluded	 from	 introducing	 any	
      evidence	to	rebut	this	finding.	
      	
The	 court	 deferred	 ordering	 attorney	 fees	 until	 the	 final	 hearing.	 	 Nathaniel	

did	not	file	a	motion	for	further	findings	of	fact	or	conclusions	of	law.		See	M.R.	

Civ.	P.	52.	

  3	 	 The	 docket	 sheets	 indicate	 that	 final	 hearings	 were	 previously	 scheduled	 for—but	 not	 held	

on—January	4,	2016;	February	1,	2016;	March	1,	2016;	and	May	2,	2016.	
6	

      [¶10]	 	 One	 day	 before	 the	 final	 hearing,	 Nathaniel	 filed	 a	 motion	 for	

relief	from	the	sanctions	order	pursuant	to	M.R.	Civ.	P.	60(b)	and	attached	an	

affidavit	from	his	mother.		Nathaniel	alleged,	for	the	first	time,	that	he	did	not	

have	 access	 to	 the	 requested	 documents	 from	 February	 2016	 to	 May	 2016	

because	 they	 were	 under	 the	 control	 of	 his	 mother	 who	 had	 been	 sailing	 off	

the	 coasts	 of	 the	 Bahamas	 and	 Turks	 and	 Caicos	 Islands.	 	 Nathaniel’s	 filing	

provided	 no	 explanation	 for	 his	 repeated	 failures	 to	 provide	 required	

discovery	 prior	 to	 February	 2016	 or	 for	 his	 failure	 to	 raise	 the	 alleged	

unavailability	of	documents	prior	to	or	during	the	May	sanctions	hearing.	

      [¶11]	 	 The	 court	 (Darvin,	 J.)	 denied	 the	 Rule	 60(b)	 motion	 at	 the	 final	

divorce	 hearing,	 which	 was	 held	 on	 June	 3	 and	 7,	 2016.	 	 At	 the	 hearing,	 the	

court	concluded	that	the	sanctions	order	addressed	only	the	marital	status	of	

the	 property,	 and,	 therefore,	 testimony	 regarding	 the	 contributions	 of	 the	

parties—to	the	extent	that	the	testimony	was	based	on	information	provided	

in	discovery—would	be	considered	by	the	court	in	its	division	of	property.	

      [¶12]		By	judgment	entered	September	23,	2016,	the	court	granted	the	

divorce	and	divided	the	marital	property,	awarding	the	entire	marital	interest	

in	 the	 Vesper	 Street	 property	 and	 Timshel,	 LLC,	 a	 value	 of	 $450,000,	 to	

Nathaniel.		Based	on	its	determination	that	Mika	should	be	awarded	sixty-five	
                                                                                          7	

percent	of	the	overall	value	of	the	marital	property,	Nathaniel	was	ordered	to	

pay	 Mika	 a	 “property	 settlement	 or	 equalization	 payment”	 in	 the	 amount	 of	

$150,623.	 	 Nathaniel	 did	 not	 file	 a	 motion	 for	 further	 findings	 of	 fact	 or	

conclusions	 of	 law	 but	 filed	 a	 timely	 notice	 of	 appeal.	 	 See	 14	M.R.S.	 §	 1901	

(2016);	M.R.	App.	P.	2(b)(3);	M.R.	Civ.	P.	52.	

       [¶13]		On	February	24,	2017,	Mika	filed	a	motion	for	sanctions	with	this	

Court,	contending	that	Nathaniel	submitted,	in	violation	of	the	Maine	Rules	of	

Appellate	 Procedure,	 an	 improper	 appendix	 and	 a	 reply	 brief	 containing	

arguments	 that	 are	 not	 supported	 by	 the	 record.	 	 See	 M.R.	 App.	 P.	

8(c)(5),	13(f).	 	 This	 Court	 (Gorman,	 J.)	 ordered	 that	 the	 motion	 would	 be	

considered	with	the	merits	of	the	appeal.	

                                 II.		LEGAL	ANALYSIS	

A.	    District	Court	Sanctions	Order	

       [¶14]	 	 Nathaniel	 argues	 that	 the	 motion	 court	 abused	 its	 discretion	

when	 it	 sanctioned	 him	 for	 repeated	 disregard	 of	 his	 discovery	 obligations.		

He	contends	that	the	court	imposed	“the	most	severe	sanction”	and	that	it	was	

“neither	just	nor	specifically	related	to	Mika’s	claim	of	a	marital	interest	in	the	

property.”	
8	

      [¶15]		Pursuant	to	M.R.	Civ.	P.	37(b),	the	trial	court	has	broad	discretion	

to	 sanction	 a	 party	 for	 withholding	 evidence,	 delaying	 the	 production	 of	

evidence,	or	failing	to	comply	with	discovery	orders,	including	an	order	made	

pursuant	 to	 Rule	 26(g).	 	 See	 Camp	Takajo,	 Inc.	 v.	 SimplexGrinnell,	 L.P.,	

2008 ME 153,	 ¶	 13,	 957 A.2d 68.	 	 A	 court	 may	 issue	 a	 discovery	 sanctions	

order	 designating	 facts	 as	 established	 for	 the	 purposes	 of	 the	 action	 being	

litigated	 or	 prohibiting	 a	 party	 from	 introducing	 designated	 matters	 into	

evidence.		M.R.	Civ.	P.	37(b)(2)(A)-(B).	

      [¶16]	 	 When	 determining	 the	 appropriate	 sanction,	 “the	 court	 should	

take	into	account	the	purpose	of	the	specific	rule	at	issue,	the	party’s	conduct	

throughout	 the	 proceedings,	 the	 party’s	 bona	 fides	 in	 its	 failure	 to	 comply,	

prejudice	 to	 other	 parties,	 and	 the	 need	 for	 the	 orderly	 administration	 of	

justice.”		Baker’s	Table,	Inc.	v.	City	of	Portland,	2000 ME 7,	¶	17,	743 A.2d 237.		

“Because	the	trial	court	must	weigh	these	factors	and	is	in	a	unique	position	to	

understand	the	effects	of	the	failure	to	comply,	both	general	and	specific,	we	

review	 the	 court’s	 decisions	 to	 impose	 sanctions	 for	 abuse	 of	 discretion.”		

Id.;	see	 Harris	 v.	 Soley,	 2000 ME 150,	 ¶	11,	 756 A.2d 499  (concluding	 that	 an	

abuse	of	discretion	in	a	discovery	sanctions	order	may	be	demonstrated	only	

when	the	court	makes	a	“serious	mistake”	in	weighing	the	applicable	factors).	
                                                                                       9	

	     [¶17]	 	 Early	 in	 the	 divorce	 proceedings,	 Nathaniel	 acknowledged	 that	

Timshel,	 LLC,	 contained	 a	 marital	 component	 in	 the	 increased	 value	 of	 the	

property.	 	 However,	 between	 September	 2015,	 when	 Mika	 requested	

discovery	about	Timshel,	LLC,	and	May	2016,	when	the	sanctions	hearing	was	

held,	 Nathaniel	 repeatedly	 failed	 to	 adequately	 respond	 to	 Mika’s	 discovery	

requests.	 	 The	 court’s	 earlier	 discovery	 orders	 did	 not	 deter	 Nathaniel,	 who	

continued	to	disregard	the	court’s	orders	and	offer	excuses	that	the	court	was	

entitled	to	find	were	unavailing.	

      [¶18]	 	 As	 the	 magistrate	 noted	 in	 a	 March	 3	 order,	 “the	 exchange	 of	

financial	information	is	a	vital	part	of	most	divorce	proceedings.”		See	Harris,	

2000 ME 150,	 ¶	 16	 n.13,	 756 A.2d 499  (“Liberal	 discovery	 is	 one	 of	 the	

principal	devices	available	to	effectuate	the	purpose	of	the	Maine	Rules	of	Civil	

Procedure	‘to	secure	the	just,	speedy	and	inexpensive	determination	of	every	

action.’”).		Mika	had	no	other	means	to	procure	the	requested	information,	she	

was	 unable	 to	 determine	 the	 marital	 component	 of	 a	 considerable	 asset	

without	the	discovery,	and	she	was	denied	a	timely	final	divorce	hearing	due	

to	 the	 delays	 caused	 by	 Nathaniel.	 	 On	 this	 record,	 Nathaniel	 has	 failed	 to	

demonstrate	 that	 the	 court	 made	 a	 “serious	 mistake”	 in	 weighing	 these	

factors.		We	conclude	that	the	motion	court	did	not	abuse	its	discretion	in	the	
10	

sanctions	 it	 imposed	 for	 Nathaniel’s	 repeated	 failures	 to	 provide	 necessary	

discovery.	 	 See	Harshman	 v.	 Harshman,	 2017 ME 60,	 ¶¶	 17-18,	 ---	 A.3d	 ---;	

Harris,	2000 ME 150,	¶	11,	756 A.2d 499.	

B.	   Motion	for	Sanctions	Before	the	Law	Court	

	     [¶19]		Mika	contends	that	Nathaniel	improperly	included	documents	in	

the	appendix	that	either	were	not	proffered	or	were	specifically	excluded	by	

the	 trial	 court	 and	 that	 Nathaniel	 made	 unsupported	 arguments	 in	 his	 reply	

brief	in	violation	of	the	Rules	of	Appellate	Procedure.	

      [¶20]	 	 Maine	 Rule	 of	 Appellate	 Procedure	 8(c)(2)	 provides	 that	 “[t]he	

appendix	shall	not	include	any	documents	that	are	not	a	part	of	the	trial	court	

file.”	 	 We	 may	 impose	 sanctions	 against	 a	 party	 on	 appeal	 who	 submits	 an	

appendix	 that	 is	 not	 prepared	 in	 accordance	 with	 the	 rules.	 	 M.R.	 App.	 P.	

8(c)(5).	 	 “Compliance	 with	 our	 Rules	 of	 Appellate	 Procedure	 is	 important	 to	

the	proper	functioning	of	this	Court.”		Hutchinson	v.	Bruyere,	2015 ME 16,	¶	9,	

111 A.3d 36 (alterations	omitted).

      [¶21]	 	 Nathaniel’s	 inclusion	 in	 the	 appendix	 of	 tax	 documents	 that	 the	

trial	 court	 specifically	 excluded	 pursuant	 to	 the	 sanctions	 order	 that	 is	 the	

subject	 of	 this	 appeal	 is	 not	 such	 an	 apparent	 violation	 of	 Rule	 8	 that	 it	
                                                                                     11	

“frustrates	 the	 purposes	 of	 the	 rules	 governing	 appellate	 procedure.”	 	 See	 id	

¶	10.		Under	the	circumstances,	the	motion	for	sanctions	is	denied.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	     	       	    	
	
Henry	 I.	 Shanoski,	 Esq.,	 Henry	 I.	 Shanoski,	 LLC,	 Portland,	 for	 appellant	
Nathaniel	A.	Lentz	
	
David	 J.	 Bobrow,	 Esq.,	 Bedard	 and	 Bobrow,	 PC,	 Eliot,	 for	 appellee	 Mika	 H.	
Lentz	
	
	
Portland	District	Court	docket	number	FM-2015-479	
FOR	CLERK	REFERENCE	ONLY